Citation Nr: 0937289	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-15 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Due to the Veteran's residence, his 
claims folder remains under the jurisdiction of the RO in 
Montgomery, Alabama.  This case has been advanced on the 
docket.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
August 2008.  A transcript of the hearing is associated with 
the claims folder.

This appeal has been before the Board twice previously, most 
recently in June 2009, when it was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted by the Veteran's representative in an August 2009 
Written Brief Presentation, the July 2009 Supplemental 
Statement of the Case (SSOC) indicates that a pertinent VA 
examination was conducted in May 2009.  (The Board notes that 
this examination was conducted after the May 2009 SSOC and 
was not reflected in the claims file at the time of the 
Board's June 2009 Remand.)  A report of this examination, 
however, is not currently contained in the claims file.  This 
should be accomplished.  

The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain a copy of the May 
2009 VA examination and associate it 
with the claims file.  If no such 
examination took place, a corrective 
Supplemental Statement of the Case 
should be issued stating this fact. 

2.	Thereafter, the case should be returned 
to this Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

